Citation Nr: 0125279	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to an increased rating evaluation for 
recurrent lower back pain with a lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974.  He has additional service in the National Guard from 
November 1982 to January 1995.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied entitlement to 
service connection for major depressive disorder, and an 
increased evaluation for recurrent lower back pain with a 
lumbosacral strain.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

In August 2001 the veteran provided oral testimony via a 
video conference hearing at the RO before the undersigned 
Member of the Board of Veterans' Appeals (Board.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  Major depressive disorder was not shown in active 
service, nor disabling to a compensable degree during the 
first post service year.

2.  There is no competent medical evidence of record linking 
post service reported major depressive disorder to active 
service.

3.  Current clinical studies show low back disability is not 
productive of any ascertainable impairment.


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for recurrent lower back pain with a lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Major Depressive Disorder

A review of the veteran's service medical records shows that 
reports of medical examination dated in April 1970, December 
1970, October 1972, June 1973, November 1973, April 1974, 
November 1982, February 1987, May 1987, and July 1991 
demonstrate that he had a normal psychiatric clinical 
evaluation without any personality deviation.  Similarly, on 
corresponding reports of medical history, completed by him in 
conjunction with the above examinations, he indicated that he 
had never had depression or excessive worry, or nervous 
trouble of any sort.  The remainder of the veteran's 
available service medical records are negative for any 
symptoms associated with major depressive disorder.

A VA examination report dated in October 1993 shows that the 
veteran reported a history of depression.  He indicated that 
it started while he was a radar controller as an air traffic 
control specialist.  

He indicated that he was getting counseling at a Veteran's 
Center, but that he was not on any medication.  The examiner 
noted that there was no major psychiatric abnormalities noted 
at the time.  The diagnosis was depression by history.

In support of his claim, the veteran submitted a treatise 
titled Ergonomics and Radiation Effects from Video Display 
Terminals and Workstations.  The scope of the treatise 
suggested that problems experienced by video display terminal 
users included eyestrain, musculoskeletal aches, and 
psychological strain to include fatigue, tension and anxiety.

A VA social work service psycho-social assessment dated in 
May 1997 shows that the veteran was psychotic by history and 
difficult to manage.  He had been under the care of the 
General Psychiatry Clinic at the VA medical center.  The 
preliminary list of problems included: (1) psychosis; (2) 
no/inadequate support system; (3) management of person; (4) 
chronic illness adjustments; and (5) substance.

A report of medical examination dated in July 1997 shows that 
the veteran had a normal psychiatric clinical evaluation 
without any personality deviation.  The associated report of 
medical history, also dated in July 1997, revealed that the 
veteran indicated he had never had depression or excessive 
worry, or nervous trouble of any sort.

A VA examination report dated in August 1999 shows that the 
veteran reported being depressed since his period of active 
service.  He indicated that his job was very stressful 
because he worked multiple shifts.  He also reported a great 
deal of social unrest which resulted in his being physically 
assaulted on base.  He indicated that he was depressed and 
using marijuana during service.  The diagnosis was dysthymic 
disorder and polysubstance abuse.  

A private neurocognitive evaluation report dated in August 
1999 shows that the veteran reported a history of depression 
beginning in the early 1970's.  He reported that he was 
transferred to Mississippi from New Jersey to be an air 
traffic controller, and that he had to work "swing shifts" 
which adversely affected his sleep.  


He indicated that there were also racial and cultural issues 
that he had to get used to.  He stated that he felt confined 
to the military barracks, and that he was physically chased 
on four different occasions because of racial discrimination.  
He reported that his depression was exacerbated again from 
1984 to 1993, as a result of "10 years of conflict with his 
first wife."  He stated that he received psychiatric 
treatment on an outpatient basis and was "deemed homicidal 
and suicidal."  He indicated that there was some physical 
contact with his ex-spouse, however, he denied any suicidal 
ideation.  

He reported current depression and anxiety as a result of 
unemployment and uncertain vocational goals for the future.  
He was taking anti-anxiety medication, but was not receiving 
counseling or psychotherapy.  He also reported a history of 
substance abuse, which included marijuana and cocaine.  In 
1992, he went into drug treatment and reported that he had 
not used illicit drugs since that time.  Based on the 
evaluation, the examiner concluded that the veteran was 
exhibiting an organic brain syndrome and a depressive 
disorder.  His personality assessment revealed a longstanding 
history of depression, anxiety, and poor coping strategies.

A VA medical record dated in June 2000 shows that the veteran 
was under psychiatric treatment by his current physician for 
mixed anxiety/depressive disorder since April 19, 2000.

The veteran provided oral testimony at a video conference 
hearing before the undersigned Board Member in August 2001.  
He asserted that the symptoms associated with his major 
depressive disorder were first manifested during his period 
of active service as an air traffic controller.  He stated 
that the conditions of the work resulted in anxiety and 
nervousness.  He indicated that he was treated for 
psychiatric difficulties about a dozen times from 1970 to 
1974, during his period of active service.  He also stated 
that he has continued to experience symptoms associated 
thereto since that time.


Lower Back Pain

A review of the veteran's claims folder reveals that by 
rating action dated in 
February 1999, the veteran was granted, in pertinent part, 
entitlement to service connection recurrent low back pain, 
lumbosacral strain, wherein a 10 percent evaluation was 
assigned effective as of July 8, 1998.  In June 1999, the 
veteran's representative indicated that the veteran wished to 
initiate a claim to establish an increased evaluation for his 
service-connected back disability.

A VA examination report dated in August 1999 shows that the 
veteran reported 
he injured his back originally in 1984 while moving a cache 
of rifles.  He stated that he had a lumbar strain at that 
time and was diagnosed and treated appropriately.  He 
reported continuing episodes of intermittent symptoms 
thereafter.  He described two intervening motor vehicle 
accidents, the last of which was in 1998, which resulted in 
low back pain.  Currently, he stated that he was not on any 
medications.  He reported seeing a physician on occasion for 
his back.  His pain was limited to his back with occasional 
radiation into his right and left buttock.  He had no true 
radicular symptoms and he had a question about a soft tissue 
mass in the left flank.

Physical examination revealed that he had a small, nontender, 
lipoma in the left flank.  Range of motion of the lumbar 
spine revealed 60 degrees of forward flexion, 20 degrees of 
extension, 25 degrees of left side bending, 20 degrees of 
right bending.  Toe and heel walking were within normal 
limits.  Neurological evaluation revealed physiologic and 
symmetrical reflexes, strength, and sensation in both lower 
extremities.  Internal and external rotation of the hips were 
normal.  Pulses were normal.  Straight leg raising was 
negative bilaterally, and no atrophy was appreciated.  The 
diagnosis was low back pain by history.

The examiner remarked that based upon this single evaluation, 
he was unable to explain either the magnitude or perpetuation 
of the veteran's current symptoms based upon any pathological 
basis.  In his opinion, the veteran sustained, at most, a 
nonspecific self-described, self-limiting soft tissue injury 
to the lumbar spine which, in all medical probability, would 
inexorably resolve after a period of 60-90 days without 
residual.  

He found no evidence for disability or impairment based upon 
a lack of credible objective resultant loss of range of 
motion, credible objective resultant neurological 
abnormalities, or credible objective resultant diagnosis-
specific disorders which, in all medical probability, would 
have been caused by the event at issue.  He stated that he 
found nothing to test or treat, and that there was no 
functional loss due to pain or limitation of motion.

By rating action dated in September 1999, the RO continued 
the veteran's 10 percent evaluation for his service-connected 
lower back pain with a lumbosacral strain.  The RO concluded 
that there was no evidence that the veteran's service-
connected disability had increased in severity.  The veteran 
filed a timely notice of disagreement with the foregoing 
rating action of the RO and perfected a substantive appeal.

The veteran provided oral testimony at a video conference 
hearing before the undersigned Board Member in August 2001.  
He asserted that the symptoms associated with his lower back 
disability sharp pains on his left side where at the location 
of his lymphoma.  He indicated that he could not do too much 
stretching or bending.  He indicated that he would have 
constant muscle spasms in his back and that his symptoms 
interfered with his ability to be employed.  He also reported 
pain radiating from his back to his legs occurring about 
twice a week.  He concluded that the symptoms associated with 
his low back disability significantly interfere with his 
daily activities.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

If not shown during service, service connection may be 
granted for a psychosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 
3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Rating Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected low back disability, which 
has been characterized as recurrent lower back pain with a 
lumbosacral strain, is currently rated as 10 percent 
disabling pursuant to Diagnostic Code Diagnostic Code 5295 
which provides the rating criteria for a lumbosacral strain.  

Under this Code provision, the maximum 40 percent rating 
evaluation is warranted when the lumbosacral strain is severe 
with listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.   

A 20 percent evaluation is appropriate when the lumbosacral 
strain is accompanied by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted when 
the lumbosacral strain is with characteristic pain on motion.  
A noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2000).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97, held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Under Diagnostic Code 5293 [intervertebral disc syndrome], a 
noncompensable evaluation is assigned for postoperative and 
cured intervertebral disc syndrome.  A 10 percent evaluation 
is assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks.  A 40 
percent rating is warranted when the intervertebral disc 
syndrome is severely disabling with recurring attacks and 
intermittent relief.  The maximum 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2001).

Traumatic arthritis substantiated by X-ray findings is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1)-(3) (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA medical 
center in Houston, Texas.  Records obtained from that 
facility for the most part do not address psychiatric or 
lower back symptomatology.  The RO later sent correspondence 
to the veteran to specially delineate all treatment claimed 
to have been received since separation from service.  He did 
not respond to such correspondence.  Additionally, 
correspondence dated in June 2000 from a VA medical 
professional shows the veteran admitted to treatment for 
psychiatric symptomatology only from the previous April, 
despite the previously dated documentation on file wherein 
the veteran repeatedly claimed treatment since separation 
from service, an allegation clearly not supported by the 
evidentiary record.


The veteran has been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file private medical records 
identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.


Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also was afforded 
the opportunity to provide oral testimony via a video 
conference, a transcript of which is on file.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand of the veteran's 
claim to the RO for adjudication under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in April 
1970 is silent as to a history of major depressive disorder 
prior to his entrance into service.  He is therefore presumed 
to have been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson v. West, 12 
Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with major depressive disorder either prior to 
service, during his period of active service, or to a 
compensable degree within one year following his separation 
therefrom.


The veteran's periodic in-service examination reports all 
show that his psychiatric evaluations were clinically normal 
and there was no evidence or findings of any psychiatric 
disorders.

Subsequent to active service, the first evidence of a 
psychiatric disorder is not until the early 1990's, wherein 
he was primarily noted to have a history of depression, 
however, there was no attribution of such to service.

The Board has considered the VA and private medical records 
dated from October 1993 to June 2000 wherein the veteran 
suggested that his current psychiatric disorder is the result 
of his period of active service.  Unfortunately, as there is 
no evidence of record that the veteran has symptoms 
associated with major depressive disorder during his period 
of active service, any opinions were based solely upon the 
history as provided by the veteran himself.

A medical diagnosis is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  In this regard, the Board has considered the fact 
that the veteran's service medical records are silent as to a 
psychiatric disorder, as are the records in the year 
following separation therefrom.  

When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  See also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [a diagnosis "can be no better than the facts alleged 
by the appellant."].

There is no evidence of record that the veteran incurred a 
major depressive disorder during service.  Any statements of 
such by the veteran are contradicted by the evidence of 
record.

The Board notes that the veteran has testified that the 
symptoms associated with his major depressive disorder were 
first manifested during his period of active service as an 
air traffic controller and that the conditions of the work 
resulted in anxiety and nervousness.  The veteran's self-
report as to his having major depressive disorder that was 
manifested as a result of his period of active service is not 
competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of a 
major depressive disorder, thus there can be no nexus between 
a current disability and service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a psychiatric disorder that is related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board has also considered the treatises submitted by the 
veteran with regard to ergonomics and the radiation effects 
from video display terminals.  In this regard, the Court has 
held that while medical treatises and articles can be very 
helpful and important to establishing a claim, this 
ordinarily requires that they be combined with an opinion of 
a medical professional.  The Court reiterated that an 
appellant's lay testimony and generic medical journal or 
treatise evidence that does not specifically opine as to the 
relationship between his or her condition and active service 
cannot establish the remaining element of medical nexus 
evidence, and in fact, constitutes only an unsubstantiated 
medical opinion rather than a conclusion based on the medical 
evidence of record.  See Sacks v. West, 11 Vet. App. 314 
(1998).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests the veteran had major 
depressive disorder until several years following his 
separation from service, and there has been no link provided 
by a competent authority relating the current disability to 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for major depressive disorder is denied.

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, he has not presented the 
required evidence that his psychiatric disorder was 
manifested as a result of his period of active service.  The 
service medical records are devoid of any indication of a 
psychiatric disorder, and there is no evidence of record that 
the current psychiatric disability was manifested to a 
compensable degree within one year following his separation 
from service.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a major depressive 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Increased Evaluation

The veteran maintains that the 10 percent evaluation which 
has been assigned for his low back disability does not 
accurately reflect the degree of disability that he currently 
experiences.



The veteran's service-connected low back disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, which would be consistent with 
findings of a lumbosacral strain with characteristic pain on 
motion.  A greater evaluation under this code would not be 
warranted unless there were a lumbosacral strain accompanied 
by muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; or a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

However, the August 1999 VA examination revealed that toe and 
heel walking were within normal limits, and physiologic with 
symmetrical reflexes, strength, and sensation in both lower 
extremities.  The internal and external rotation of the hips 
was normal, pulses were normal, and straight leg raising was 
negative bilaterally.  There was no atrophy appreciated and 
the diagnosis was low back pain by history.

The veteran's self-report as to his having constant pain, 
muscle spasms and radiating pain is contradicted by his 
statements to the VA examiner that his pain was limited to 
his back with occasional radiation, and that he had no true 
radicular symptoms.  This is further supported by the 
examiner's comments that the veteran sustained, at most, a 
nonspecific self-described, self-limiting soft tissue injury 
to the lumbar spine which, in all medical probability, would 
inexorably resolve after a period of 60-90 days without 
residual.  

The fact that there was no evidence of a disability or 
impairment based upon a lack of credible objective resultant 
loss of range of motion, credible objective resultant 
neurological abnormalities, or credible objective resultant 
diagnosis-specific disorders which, in all medical 
probability, would have been caused by the event at issue, 
shows that the veteran has not met the necessary criteria for 
an increased evaluation under this Diagnostic Code.  

The Board initially concludes that the veteran's disability 
is consistent with the application of Diagnostic Code 5295, 
and that diagnostic code is the most appropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  The Board finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 10 percent under Diagnostic Code 
5295.

The Board has also examined other diagnostic codes pertinent 
to the lumbosacral spine for possible application.  Under 
Diagnostic Code 5293 the veteran may be rated for symptoms 
associated with intervertebral disc syndrome.  Pursuant to 
the criteria of this provision, a maximum 60 percent rating 
is warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A 40 percent is appropriate when the disability is 
severe, with recurrent attacks and little intermittent 
relief.  A 20 percent is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  A 10 
percent evaluation is warranted when there is mild 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

In applying the law to the existing facts, the Board finds 
the objective medical evidence does not demonstrate that the 
veteran has intervertebral disc syndrome which is at least 
moderate with recurring attacks.  The medical evidence has 
shown that the veteran has no evidence for disability or 
impairment based upon a lack of credible objective resultant 
loss of range of motion, credible objective resultant 
neurological abnormalities, or credible objective resultant 
diagnosis-specific disorders which, in all medical 
probability, would have been caused by the event at issue.  
It was also shows that there was no functional loss due to 
pain or limitation of motion.  

Based on the evidence of record, the Board concludes that not 
more than a 10 percent evaluation is appropriate for the 
service-connected low back disability under Diagnostic Code 
5293.  

The Board finds that the preponderance of the objective 
medical evidence of record, which has been described in 
detail above, is against finding that the veteran's low back 
disability is manifested by a moderate disability so as to 
warrant a disability rating in excess of 10 percent under 
Diagnostic Code 5293.  Accordingly, the highest the veteran's 
low back disability could be rated under this Diagnostic 
Code, based upon the evidence of record, is 10 percent for a 
mild disability.  Indeed, the record is devoid of recent 
evidence consistent with the schedular criteria for a higher 
disability rating.

The Board has also looked at Diagnostic Code 5292.   Pursuant 
to the criteria of this provision, the maximum 40 percent 
rating is warranted for severe limitation of motion.  A 20 
percent rating is warranted for moderate limitation of 
motion, and a 10 percent rating is warranted for slight 
limitation of motion.  Although the VA examiner denoted that 
range of motion of the lumbar spine was 60 degrees of forward 
flexion, 20 degrees of extension, 25 degrees of left side 
bending, and 20 degrees of right bending, he concluded that 
the veteran's nonspecific self-described, self-limiting soft 
tissue injury to the lumbar spine would. in all medical 
probability, inexorably resolve after a period of 60-90 days 
without residual.  It was also noted that there was no 
functional loss due to pain or limitation of motion.  
Accordingly, the Board is of the opinion that the evidence 
has not demonstrated that any limitation of motion is more 
than slight, so as to warrant a higher evaluation under this 
Diagnostic Code.

The veteran's low back disability does not include vertebral 
fracture as a manifestation thereof.  Accordingly, there 
exists no basis upon which to predicate assignment of a 
greater evaluation under Diagnostic Code 5285 for residuals 
of vertebral fracture.  Demonstrable deformity of a vertebral 
body has not been reported as feature of the low back 
disability, thereby precluding assignment of an additional 
evaluation under this diagnostic code.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There is no 
competent evidence of record that the veteran is unable to 
move his spine, i.e., that his spine is ankylosed.  

Accordingly, application of 38 C.F.R. § 4.71a, Diagnostic 
Code 5286, under which a greater evaluation may be assigned, 
is not warranted.  The same may be said with respect to 
Diagnostic Code 5289; more specifically, the veteran does not 
have unfavorable ankylosis of the lumbar spine, thereby 
precluding assignment of a greater evaluation under the 
criteria described therein.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  As the veteran 
is not in receipt of the maximum schedular evaluation under 
the applicable Diagnostic Code 5295, the factors of DeLuca 
are for application.

The Board finds that as physical examination found no 
evidence for disability or impairment based upon a lack of 
credible objective resultant loss of range of motion, 
credible objective resultant neurological abnormalities, or 
credible objective resultant diagnosis-specific disorders, an 
additional rating evaluation pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59 would not be appropriate.  The examiner 
specifically set forth that there was no functional loss due 
to pain or limitation of motion.  As such, the medical 
evidence of record does not show that there is additional 
functional loss due to pain, weakness, fatigue or 
incoordination.  

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  




The Board's review of the evidentiary record discloses that 
evaluation of the veteran's low back symptomatology under 
diagnostic codes 5295 in addition to 5292 and 5293 would 
clearly constitute pyramiding compensating the veteran for 
identical manifestations under different diagnoses.  

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's low back 
disability as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to the Director of the Compensation and Pension 
Service who possesses the delegated authority to assign such 
a rating in the first instance, pursuant to 38 C.F.R. § 
3.321.  

In the Statement of the Case dated in April 2000, the RO 
considered the provisions governing the assignment of an 
extraschedular evaluation for the veteran's low back 
disability.  Since this matter has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A review of the claims does not show that the veteran's low 
back disability has resulted in marked interference with 
employment or frequent periods of hospitalization.  Indeed, 
there is no evidence of routine medical treatment for the 
service-connected back disability, much less hospitalization.

In addition, there is no evidence that the veteran's service-
connected low back disability presents an unusual disability 
picture.  While the Board acknowledges the veteran has 
exhibited slight limitation of motion and pain of the 
lumbosacral spine, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.  

In short, the veteran's service-connected low back disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(2001).  Accordingly, an extraschedular evaluation is not 
warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for recurrent lower back 
pain with a lumbosacral strain.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for major depressive 
disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
recurrent lower back pain with a lumbosacral strain is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



